          Case 3:19-cv-03052-SI Document 48 Filed 10/10/19 Page 1 of 12



 1   ROBERT C. SCHUBERT (S.B.N. 62684)
     WILLEM F. JONCKHEER (S.B.N. 178748)
 2   NOAH M. SCHUBERT (S.B.N. 278696)
     SCHUBERT JONCKHEER & KOLBE LLP
 3   Three Embarcadero Center, Suite 1650
     San Francisco, California 94111
 4   Telephone: (415) 788-4220
     Facsimile: (415) 788-0161
 5   rschubert@sjk.law
     wjonckheer@sjk.law
 6   nschubert@sjk.law
 7   LAURENCE D. PASKOWITZ (pro hac vice)
     THE PASKOWITZ LAW FIRM P.C.
 8   208 East 51st Street, Suite 380
     New York, NY 10022
 9   Telephone: (212) 685-0969
     lpaskowitz@pasklaw.com
10
11   Attorneys for Plaintiff John Pels
     [additional counsel appear on signature page]
12
13                                   UNITED STATES DISTRICT COURT
14                                  NORTHERN DISTRICT OF CALIFORNIA
15                                        SAN FRANCISCO DIVISION
16   JOHN PELS, on behalf of himself                   Case No. 3:19-cv-03052-SI
     and all others similarly situated,
17                                                     JOINT CASE MANAGEMENT
                       Plaintiff,                      CONFERENCE STATEMENT
18
              v.                                       Date:        October 17, 2019
19                                                     Time:        10:00 a.m.
     KEURIG DR. PEPPER, INC.,                          Courtroom:   1, 17th Floor
20                                                     Judge:       Hon. Susan Illston
                       Defendant.
21
22
23
24
25
26
27
28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     CASE NO. 3:19-cv-03052-SI
     145844511.1
          Case 3:19-cv-03052-SI Document 48 Filed 10/10/19 Page 2 of 12



 1            The parties jointly submit this Joint Case Management Conference Statement in conjunction

 2   with the forthcoming Case Management Conference (“CMC”), scheduled for October 17, 2019 at

 3   10:00 a.m., pursuant to the Standing Order for All Judges of the Northern District of California,

 4   effective November, 1 2018, Civil Local Rule 16-9, and the Order Setting Initial Case Management

 5   Conference and ADR Deadlines (ECF No. 18).

 6            1.     Jurisdiction and Venue.

 7            Plaintiff alleges that this Court has subject matter jurisdiction over this action pursuant to the

 8   Class Action Fairness Act, 28 U.S.C. §1332(d), because some members of the proposed class and

 9   the Defendant, Keurig Dr. Pepper Inc. (“Keurig” or “Defendant”), are citizens of different states and

10   the aggregate amount in controversy exceeds $5,000,000, exclusive of interest and cost.

11            Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because Plaintiff and many

12   Class members are citizens of this district. Moreover, Defendant regularly transacts and continues to

13   transact business in this District. The summons and complaint were served on Defendant on June 5,

14   2019, and Defendant has appeared. No parties remain to be served.

15            Defendant has not raised any issues regarding personal jurisdiction or venue, but reserves the

16   right to do so if those issues arise.

17            2.     Facts

18            Plaintiff’s Statement of the Facts

19            This is a consumer class action against Keurig, one of the world’s largest bottlers and

20   distributors of bottled water and flavored beverages. Plaintiff is a California consumer who, within

21   the Class Period, purchased and consumed Keurig’s Peñafiel Mineral Spring Water.

22            The operative Amended Class Action Complaint, filed June 25, 2019, alleges that Peñafiel

23   Mineral Spring Water has been contaminated by toxic levels of arsenic for many years. The Food

24   and Drug Administration (“FDA”) detected these unlawful arsenic levels (in excess of 10 ppb) on

25   more than one occasion and, since 2009, New Jersey regulators have found arsenic levels in this

26   bottled water that exceeded the legal limit by more than 100%. Keurig has disregarded the danger; it

27   did not shut down operations at its Peñafiel plant in Mexico, and it did not undertake remedial

28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     CASE NO. 3:19-cv-03052-SI                                                                       1
     145844511.1
          Case 3:19-cv-03052-SI Document 48 Filed 10/10/19 Page 3 of 12



 1   measures until demanded to do so by Plaintiff herein in his Class Action Complaint (ECF No.1).

 2   Finally, on June 21, 2019, Keurig belatedly issued a “withdrawal” of the contaminated bottles of

 3   Mineral Spring Water, stating that its own lab tests confirmed the existence of arsenic at levels that

 4   violated federal bottled water standards. Such standards required the water bear a label indicating

 5   that it was “substandard.” Prior to Plaintiff’s action, however, Keurig had concealed that thousands

 6   of its customers were ingesting bottled water that contained unlawful levels of arsenic, a known

 7   poison and known carcinogen.

 8            In 2015 and again in early 2018, the FDA issued import alerts entitled: “Detention Without

 9   Physical Examination of Bottled Water due to Arsenic ***and Flavored Water Beverages*** Due to

10   Inorganic Arsenic.” Among the producers listed was Peñafiel; the toxic products were identified as

11   carbonated water (March 4, 2015) and mineral water (April 4, 2018). Nonetheless the issue

12   persisted, and these dangerous products continued to be imported into the United States unabated.

13            The long-standing FDA Rule at issue, 21 C.F.R.§ 165.110 (“165.110”), clearly applies to the

14   Peñafiel Mineral Spring Water at issue in this action. Under the rule, the addition of carbonation as

15   an ingredient exempts such ingredient from regulation under this particular rule, but does not

16   exempt from regulation the spring water component of the bottled water. The water at issue, sold as

17   Peñafiel Mineral Spring Water, is clearly regulated as “bottled water.” Should the Court deem

18   165.110 as ambiguous, the FDA in comments made simultaneously with the adoption of 165.110

19   reiterated that carbonation is irrelevant to whether bottled water is regulated, and the Court may look

20   to such comments in applying 165.110. Moreover, the FDA, in its bans of Peñafiel Mineral Spring

21   Water, deemed it violative in yet another way—as “adulterated” under 21 USC § 342 (a)(1).

22            Defendant’s Statement of the Facts

23            On June 21, 2019, Keurig Dr Pepper (“KDP”) voluntarily withdrew Peñafiel carbonated

24   water (“Peñafiel Water”), a limited-distribution product in the United States, in consultation with the

25   FDA regarding the product. Communications with the FDA were prompted by testing showing that

26   certain samples of Peñafiel Water contained arsenic above 10 parts per billion (ppb), which is the

27   regulatory limit for “Bottled water” under 21 C.F.R.§ 165.110. Although KDP did not, and does not,

28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     CASE NO. 3:19-cv-03052-SI                                                                   2
     145844511.1
          Case 3:19-cv-03052-SI Document 48 Filed 10/10/19 Page 4 of 12



 1   consider § 165.110 applicable to Peñafiel Water—because the product contains added carbonation

 2   as an ingredient, and § 165.110(a)(1) expressly exempts water with added ingredients from the

 3   standards of identity and quality for “bottled water”—it nonetheless agreed to voluntarily withdraw

 4   the product from the market in consultation with the FDA.

 5            Plaintiff alleges he purchased the Peñafiel Water sometime during the class period, but he

 6   did not allege precisely when or where he purchased it, nor did he claim that he tested his Peñafiel

 7   Water to determine whether it contained arsenic. Plaintiff did not allege that he or anyone else was

 8   injured by the Peñafiel Water. Plaintiff’s allegations appear to be substantially, if not exclusively,

 9   premised on an alleged regulatory violation of § 165.110. As stated above, and in KDP’s pending

10   Motion to Dismiss, its position is that the regulation does not apply to Peñafiel Water.

11            3.     Legal Issues

12            Plaintiff’s statement of the legal issues

13            The bottled water at issue is regulated by federal and state law and Defendant Keurig was

14   required to ensure that water and water-based products contain arsenic levels no higher than 10 parts

15   per billion (ppb), pursuant to 21 CFR § 165.110(b). That statute provides that bottled water that is of

16   a quality below the prescribed standard is required by § 165.110(c) to be labeled with a statement of

17   substandard quality, if sold at all. Bottled water containing a substance at a level that causes the food

18   to be adulterated under section 402(a)(1) of the Food and Drug Act, 21 U.S.C. 342(a)(1)), is subject

19   to regulatory action, even if the bottled water bears a label statement of substandard quality. Since

20   Defendant’s water was denoted “Mineral Spring Water,” it is subject to regulation despite the fact

21   that it is carbonated and has been so regulated since 1995. Defendant has thus violated both 21 CFR

22   § 165.110(b) and 21 U.S.C. 342(a)(1).

23            Plaintiff alleges claims against Keurig pursuant to the California Consumer Legal Remedies

24   Act, Cal. Civ. Code §§ 1750 et seq., the California False Advertising Law, Cal. Bus. & Prof. Code

25   §§ 17500 et seq., and the California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200 et

26   seq., and the common law of unjust enrichment, on behalf of a class of California purchasers of

27   Peñafiel Spring Water. In addition to the California claims, Plaintiff seeks to certify a nationwide

28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     CASE NO. 3:19-cv-03052-SI                                                                     3
     145844511.1
          Case 3:19-cv-03052-SI Document 48 Filed 10/10/19 Page 5 of 12



 1   class of purchasers of Peñafiel Mineral Spring Water based on the same underlying factual

 2   allegations. Plaintiff also seeks an injunction preventing the further sale of adulterated water and

 3   requiring continued remedial measures should the product be reintroduced to the market.

 4            Defendant’s statement of the legal issues

 5            21 C.F.R. 165.110 is the federal standard of identity for bottled water. It sets the limit for

 6   arsenic in bottled water at 10 ppb. By its plain text, § 165.110 covers only water “with no added

 7   ingredients.” Carbonation—including added carbonation that makes water bubbly—is an

 8   ingredient. The federal standard of identity for bottled water therefore excludes water with added

 9   carbonation. Peñafiel Water has added carbonation. This brings the product outside the definition of

10   “bottled water.” 21 C.F.R. § 165.110(a)(1). Plaintiff’s UCL, FAL, and CLRA claims are based on

11   his erroneous reading of this regulation, which is inapplicable here.

12            4.     Motions

13            On July 26, 2019, Defendant filed a motion to dismiss Plaintiff’s Amended Class Action

14   Complaint (ECF No. 24). In connection with its motion to dismiss, Defendant filed a Request for

15   Judicial Notice (ECF No. 25). Plaintiff filed his opposition to Defendant’s Motion to Dismiss on

16   September 9, 2019 (ECF No. 34). On September 9, 2019, Plaintiff also filed his response to

17   Defendant’s Request for Judicial Notice (ECF No. 35) and Plaintiff’s Request for Judicial Notice

18   (ECF No. 36). The motion is set for hearing by this Court on October 17, 2019 at 10:00 a.m.

19            Plaintiff intends to move for class certification pursuant to the schedule proposed below.

20   Plaintiff may file additional motions, including a motion for summary judgment.

21            KDP intends to move for summary judgment and may do so before or after Plaintiff moves

22   for class certification.

23            5.     Amendment of Pleadings

24            Plaintiff filed an amended complaint on June 25, 2019 (ECF No. 11). If any part of

25   Plaintiff’s complaint is dismissed, Plaintiff has requested leave to amend and would request thirty

26   days from any such ruling to file an amended complaint addressing any deficiencies the Court

27   identified in its order.

28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     CASE NO. 3:19-cv-03052-SI                                                                       4
     145844511.1
          Case 3:19-cv-03052-SI Document 48 Filed 10/10/19 Page 6 of 12



 1             As the case progresses through discovery, Plaintiff anticipates he may include additional

 2   state plaintiffs and claims in a further amended complaint, as necessary and appropriate. Plaintiff

 3   proposes that the Court set a deadline to add parties and/or claims fourteen days prior to Plaintiff’s

 4   motion for class certification, pursuant to the schedule proposed below. Plaintiff also reserves the

 5   right to seek leave to amend pursuant to Rule 15.

 6             6.     Evidence Preservation

 7             The parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored

 8   Information (“ESI Guidelines”) and met and conferred pursuant to Rule 26(f) regarding reasonable

 9   and proportionate steps taken to preserve evidence relevant to the issues reasonably evident in this

10   action.

11             7.     Disclosures

12             The parties have agreed to exchange initial disclosures on October 18, 2019.

13             8.     Discovery

14             On October 2, 2019, Plaintiff served requests for the production of documents and

15   interrogatories on Defendant regarding Peñafiel beverages that exceeded permitted arsenic levels.

16             The parties have agreed to stipulate to a protective order, generally following this Court’s

17   model Stipulated Protective Order for Standard Litigation, available on this Court’s website.

18             The parties agree that, at present, no changes to the limitations on discovery imposed by the

19   Federal Rules of Civil Procedure or the Local Rules need to be made. Both parties reserve the right

20   to reevaluate this position as discovery progresses and will in good faith consider requests to enlarge

21   those limits without necessitating intervention by the Court.

22             9.     Class Actions

23             Plaintiff will seek certification of this action as a class action under Rules 23(b)(2) and

24   23(b)(3). In his complaint, Plaintiff proposed a nationwide class of all consumers in the United

25   States who purchased any Peñafiel beverage that exceeded permitted arsenic levels within the

26   applicable statute(s) of limitations. Plaintiff also proposed a California Subclass consisting of all

27   California consumers who purchased any Peñafiel beverage that exceeded permitted arsenic levels

28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     CASE NO. 3:19-cv-03052-SI                                                                       5
     145844511.1
          Case 3:19-cv-03052-SI Document 48 Filed 10/10/19 Page 7 of 12



 1   within the applicable statute(s) of limitations. Plaintiff’s proposed classes are based on alleged

 2   common legal and factual issues, including (i) whether Defendant marketed and sold any Peñafiel

 3   beverage which exceeded the established arsenic limits; (ii) whether Defendant’s actions were

 4   deceptive and misleading in connection with marketing and sale of Peñafiel beverages; (iii) whether

 5   Defendant engaged in the course of conduct alleged in the Complaint; (iv) whether Defendant’s

 6   marketing and offer for sale the items on its website constitute a deceptive practice; and (v) the

 7   proper measure of damages.

 8            KDP disputes that this case is suitable for class treatment and intends to oppose Plaintiff’s

 9   motion for class certification. In particular, while KDP does not believe Plaintiff can satisfy any of

10   the prerequisites of Rule 23, a class action filed on the heels of market withdrawals or recalls do not

11   satisfy either the “superiority” or “adequacy” requirements of Rule 23, in that this action attempts to

12   deploy the class device to provide relief already available to putative class members (i.e., the

13   product has already been withdrawn, and affected consumers can obtain refunds).

14            All attorneys of record for Plaintiff have reviewed the Procedural Guidance for Class Action

15   Settlements.

16            10.    Related Cases

17            The parties are not aware of any related cases or proceedings pending before another judge

18   of this court or before another court or administrative body.

19            11.    Relief

20            Plaintiff seeks damages, restitution, restitutionary disgorgement for quasi-contract/unjust

21   enrichment, and injunctive relief. Damages and restitution (including restitutionary disgorgement)

22   should equal a full refund of the amount paid by Class members for Peñafiel mineral spring water.

23   Plaintiff also seeks an injunction preventing Defendant Keurig from further distributing mineral

24   spring water that violates federal and state arsenic limits and requires that Keurig adopt proper

25   filtration methods (and adequate testing) to ensure that no such spring water in the future violates

26   federal and state arsenic limit standards. Further, Defendant Keurig should be enjoined from

27
28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     CASE NO. 3:19-cv-03052-SI                                                                     6
     145844511.1
          Case 3:19-cv-03052-SI Document 48 Filed 10/10/19 Page 8 of 12



 1   disregarding any federally or state import bans relating to its mineral spring water. Plaintiff also

 2   seeks attorneys’ fees and the costs of this action.

 3            KDP disputes that Plaintiff is entitled to any relief, including but not limited to that outlined

 4   in the paragraph above.

 5            12.    Settlement and ADR

 6            The parties met and conferred regarding the proper time to discuss settlement and the

 7   selection of the ADR process. Plaintiff believes the parties should agree to private mediation with a

 8   mediator to be mutually agreed to by the parties. KDP agrees that private mediation with a mutually

 9   agreed upon mediator is the best option for this case. The parties have complied with ADR L.R. 3-

10   5.

11            13.    Consent to Magistrate Judge for All Purposes

12            All parties have not consented to have a magistrate judge conduct all further proceedings

13   including trial and entry of judgment.

14            14.    Other References

15            The parties agree that the case is not suitable for reference to binding arbitration, a special

16   master, or the Judicial Panel on Multidistrict Litigation.

17            15.    Narrowing of Issues

18            The parties are not aware of issues that can be narrowed by agreement or motion at this time.

19            16.    Expedited Trial Procedure

20            The parties do not believe this case is appropriate for the Expedited Trial Procedure of

21   General Order No. 64.

22            17.    Scheduling

23            The parties propose the following scheduling in this action:

24
25
26
27
28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     CASE NO. 3:19-cv-03052-SI                                                                       7
     145844511.1
          Case 3:19-cv-03052-SI Document 48 Filed 10/10/19 Page 9 of 12



 1    DATE                      DESCRIPTION
 2    October 25, 2019          Deadline to file Stipulated Protective Order
 3
      June 19, 2020             Deadline for Private Mediation
 4
      September 21, 2020        Close of Fact Discovery
 5
                                Deadline for Plaintiff to Identify any Expert(s)
 6    October 19, 2020          for Class Certification and Serve Report(s)
 7                              Deadline for Defendant to Identify any
      December 7, 2020          Expert(s) for Class Certification and Serve
 8                              Report(s)
                                Deadline for Plaintiff to Identify any Rebuttal
 9    January 8, 2021           Expert(s) for Class Certification and Serve
                                Report(s)
10
      January 29, 2021          Close of Expert Discovery for Class
11
                                Certification
12
      February 12, 2021         Deadline to Amend Pleadings and/or Add
13
                                Parties/Claims
14
      February 26, 2021         Deadline to File Motion for Class Certification
15
      April 9, 2021             Deadline to File Opposition to Class
16
                                Certification
17
      May 7, 2021               Deadline to File Reply in Support of Class
18
                                Certification
19
      June 11, 2021             Hearing on Motion for Class Certification
20
21
22            18.     Trial

23            Plaintiff has sought a jury trial on all causes of action so triable. The parties believe this

24   matter may be tried in five days.

25
26
27
28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     CASE NO. 3:19-cv-03052-SI                                                                        8
     145844511.1
          Case 3:19-cv-03052-SI Document 48 Filed 10/10/19 Page 10 of 12



 1            19.    Disclosure of Non-Party Interested Entities or Persons

 2            Plaintiff has filed the Certification of Interested Entities or Persons, as required by Civil

 3   Local Rule 3-15. Plaintiff certifies that as of this date, other than the named parties, there is no such

 4   interest to report.

 5            Defendant has filed the Certificate of Interested Entities or Persons, as required by Civil

 6   Local Rule 3-15. Dkt No. 14. KDP disclosed the following parent entities that own, directly or

 7   indirectly, 10% or more of the stock of KDP: Mondelez International Holdings, LLC (whose

 8   indirect ultimate parent is Mondelez International, Inc.), and JAB Holding Company, S.a.r.l. (a

 9   German privately held conglomerate).

10            20.    Professional Conduct

11            All attorneys of record have reviewed the Guidelines for Professional Conduct for the

12   Northern District of California.

13            21.    Other

14            The parties have consented to electronic service of all documents under Rule 5(b)(2)(A).

15
16   DATED: October 10, 2019                                 SCHUBERT JONCKHEER & KOLBE LLP

17                                                           By: /s/ Willem F. Jonckheer
18                                                           ROBERT C. SCHUBERT (S.B.N. 62684)
                                                             WILLEM F. JONCKHEER (S.B.N. 178748)
19                                                           NOAH M. SCHUBERT (S.B.N. 278696)
                                                             SCHUBERT JONCKHEER & KOLBE LLP
20                                                           Three Embarcadero Center, Suite 1650
                                                             San Francisco, California 94111
21                                                           Telephone: (415) 788-4220
                                                             Facsimile: (415) 788-0161
22                                                           rschubert@sjk.law
                                                             wjonckheer@sjk.law
23                                                           nschubert@sjk.law
24                                                           LAURENCE D. PASKOWITZ
                                                             THE PASKOWITZ LAW FIRM P.C.
25                                                           208 East 51st Street, Suite 380
                                                             New York, NY 10022
26                                                           Telephone: (212) 685-0969
                                                             lpaskowitz@pasklaw.com
27                                                           pro hac vice
28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     CASE NO. 3:19-cv-03052-SI                                                                       9
     145844511.1
          Case 3:19-cv-03052-SI Document 48 Filed 10/10/19 Page 11 of 12


                                                ROY L. JACOBS
 1                                              ROY JACOBS & ASSOCIATES
                                                420 Lexington Avenue, Suite 2440
 2                                              New York, NY 10170
                                                Telephone: (212) 867-1156
 3                                              rjacobs@jacobsclasslaw.com
                                                pro hac vice
 4
                                                DAVID N. LAKE (S.B.N. No. 180775)
 5                                              LAW OFFICES OF DAVID N. LAKE
                                                A Professional Corporation
 6                                              16130 Ventura Boulevard, Suite 650
                                                Encino, California 91436
 7                                              Telephone: (818) 788-5100
                                                Facsimile: (818) 479-9990
 8                                              david@lakelawpc.com
 9                                              Attorneys for Plaintiff John Pels
10
11                                           By: /s/ Charles C. Sipos
12                                               Charles C. Sipos, pro hac vice
                                                 Lauren Watts Staniar, pro hac vice
13                                               Perkins Coie LLP
                                                 1202 Third Avenue, Suite 4900
14                                               Seattle, Washington 98101
                                                 Tel: (206) 359-8000
15                                               Fax: (206) 359-9000
16                                               Email: CSipos@perkinscoie.com
                                                 Email: LStaniar@perkinscoie.com
17
18                                               David T. Biderman, Bar No. 101577
                                                 Jasmine Wetherell, Bar No. 288835
19                                               Perkins Coie LLP
                                                 505 Howard Street, Suite 1000
20                                               San Francisco, CA 94105-3204
                                                 Tel: (415) 344-7000
21                                               Fax: (415) 344-7050
                                                 Email: DBiderman@perkinscoie.com
22                                               Email: JWetherell@perkinscoie.com

23                                               Attorneys for Defendant
                                                 Keurig Dr Pepper, Inc.
24
25
26
27
28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     CASE NO. 3:19-cv-03052-SI                                                        10
     145844511.1
          Case 3:19-cv-03052-SI Document 48 Filed 10/10/19 Page 12 of 12



 1                                       ATTESTATION OF FILER

 2            Pursuant to Civil Local Rule 5-1(i)(3), I, Willem F. Jonckheer, hereby attest that concurrence

 3   in the filing of the document has been obtained from each of the signatories.

 4
 5   Dated: October 10, 2019
                                                           By: /s/ Willem F. Jonckheer
 6                                                               Willem F. Jonckheer
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     CASE NO. 3:19-cv-03052-SI                                                                   1
     145844511.1
